Citation Nr: 0937255	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
splenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

For good cause shown, the Veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

In September 2007, the Board promulgated a decision denying 
the Veteran's claim.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an October 2008 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision and remanded the 
case for compliance with the instructions of the joint 
motion.

For the reasons detailed below, the aforementioned joint 
motion requires that this appeal be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As detailed below, 
the joint motion which was the basis for the Court's October 
2008 Order in this case essentially contends a remand is 
required in order to comply with the duty to assist.

The provisions of 38 U.S.C.A. § 1151 state that compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

In the September 2007 decision, the Board acknowledged that 
the Veteran underwent surgical procedures at a VA Medical 
Center (VAMC) in June 2003, including coronary artery bypass 
surgery. Following this procedure, he developed atrial 
fibrillation and then some increasing abdominal pain.  He 
subsequently underwent exploratory surgery which revealed a 
gastric perforation with inflammation of the spleen.  The 
perforation was reduced and the spleen was removed.

The Board further noted that the Veteran essentially 
contended that the perforation was caused by the initial 
surgery he underwent at the VAMC in June 2003.  In support of 
this claim, he notes that the surgical report for the 
exploratory surgery notes, in part, that the perforation was 
in an area that could not have been ulcer based.  

The Board did not dispute the surgical report which stated 
that there seemed to be no ulcer base to the perforation.  
Moreover, a November 2004 VA medical opinion indicated the 
perforation may have been due to a VA procedure.  However, 
the Board found that no competent medical opinion was of 
record which supports a finding that the perforation was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of the 
VA, or an event that was not reasonably foreseeable, and that 
such evidence was necessary to receive compensation under the 
current, applicable version of 38 U.S.C.A. § 1151.  Further, 
the Board found, as detailed in the September 2007 decision, 
that the November 2004 VA medical opinion was competent 
medical evidence against the claim, and denied the appeal.

The joint motion, however, contends that the November 2004 VA 
medical opinion was inadequate for resolution of this appeal.  
In pertinent part, the joint motion asserted that the VA 
medical opinion focused on the possible effects of a Dobbhoff 
tube which had not been placed until July 15, 2003, and did 
not discuss earlier surgical procedures that occurred in June 
2003.  In addition, it was contended that the VA medical 
opinion did not address whether the gastric perforation was 
caused by carelessness, negligence or fault that occurred 
during the Veteran's hospitalization and treatment at VA; nor 
did the VA medical opinion discuss whether the gastric 
perforation was due to an event that was not reasonably 
foreseeable.  Therefore, it was contended that a new VA 
medical examination or opinion was required to discuss the 
impact of placement of a nasogastric tube at some time 
between the June 6th and June 8th surgical procedures.

Since a medical examination is necessary in the instant case, 
the Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain a medical 
opinion that addresses the nature of the 
Veteran's splenectomy residuals and 
whether compensation is warranted under 
38 U.S.C.A. § 1151.  The claims folder 
and accompanying treatment records should 
be made available to the reviewing 
physician for review of pertinent 
documents therein in connection with the 
examination; the reviewer must indicate 
that the claims folder was reviewed.

Following review of the evidence, the 
reviewer must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the placement of the nasogastric tube at 
some time between the June 6th and June 
8th 2003, surgeries in this case resulted 
in the perforation of the Veteran's 
stomach.  If the reviewer determines that 
the placement of the nasogastric tube did 
not cause the perforation, he/she must 
identify the cause of the perforation.  
Moreover, the reviewer must address, 
regardless of the cause of the 
perforation, whether the perforation was 
the result of carelessness, negligence, 
lack of proper skill, error in judgment 
or other fault on the part of VA and 
whether the perforation was the result of 
an event that was not reasonably 
foreseeable.  In connection with a 
determination of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault, the reviewer must discuss whether 
VA failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider.

A full rationale for any opinion 
expressed should be provided.

2.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the February 2006 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

